The Honorable Ode Maddox State Representative P.O. Box 128 Oden, Arkansas 71961-0128
Dear Representative Maddox:
This is in response to your request for an opinion on the filing of a potential candidate for school board director. Your question is as follows:
  If a person filed for a school board position 45 days before the annual school election and the petition contained 18 signatures, since 18 signatures is insufficient to get his name placed on the ballot, would the petition satisfy the statutory requirement that the candidate notify the County Board of Election Commissioners in writing at least 40 days before the election of his intention to be a write-in candidate?
It is my opinion that the answer to your question is "no."
The relevant statute is A.C.A. § 6-14-111 (b) and (c) (Supp. 1997). This statute provides in relevant part as follows:
  (b) The county board of election commissioners shall place on the ballots, as candidates for school district director or member of the county board of education, names of any qualified voters whose names have been filed and verified by the county clerk. The county clerk shall certify to the board that the petition contained at least twenty (20) qualified registered voters, residents of the respective districts or zones, at least forty-five (45) days before the annual school election.
  (c) Votes for a write-in candidate for school district director or member of the county board of education shall not be counted or tabulated unless, not later than forty (40) days before the annual school election, the candidate notifies in writing the county board of election commissioners of his or her intention to be a write-in candidate. [Emphasis added.]
The statute above prohibits the tabulation of votes for a write-in candidate unless the candidate notified the county board of his intention to be a "write-in candidate." The mere filing of an insufficient petition to become a regular candidate for a school board position does not, in my opinion, satisfy this requirement.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh